DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 14 August 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites that the subject stem cells “are multiplied into cluster-like cell populations at a rate of at least 40 folds…”.  The term “fold” is not grammatically correct, and should read “40 fold”. Appropriate correction is required.
is ranged from 50 to 500 micrograms…” The term “is ranged from” is not grammatically correct, and should read “ranges from” or equivalent. Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Priority
Priority is claimed to 15661346, filed 07/27/2017 is a division of 15167226, filed 05/27/2016; 15167226 is a continuation in part of 14142512, filed 12/27/2013 ,now U.S. Patent #9399773 and having 1 RCE-type filing therein; 14142512 Claims Priority from Provisional Application 61746786, filed 12/28/2012; 14142512 Claims Priority from Provisional Application 61761890, filed 02/07/2013; 14142512 is a continuation in part of 13964705, filed 08/12/2013 ,now U.S. Patent #9422559 and having 1 RCE-type filing therein; 13964705 is a continuation in part of 13572263, filed 08/10/2012;  is a continuation in part of 14502608, filed 
The disclosure of all prior-filed applications filed prior to 15167226, filed 05/27/2016, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application.  Accordingly, Priority is granted to 15167226, filed 05/27/2016, since no earlier application teaches providing a cell substrate containing at least a CD34-positive cell let alone methods of expanding same. Should applicant disagree, applicant is invited to point out with specificity by page and line number where such a teaching may exist. However, in the apparent absence of such support, priority to any application earlier than U.S. Application Number 15/167,226, filed 27 May 2016 is denied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”; Recent Patents on Regenerative Medicine 2013, 3:5-16) in view of Lin et al. (“Lin A”; U.S. Pre-Grant Publication Number 2014/0141470) and Lin et al. (“Lin B”; U.S. Pre-Grant Publication Number 2014/0350085), as evidenced by Wu et al. (Wound Rep Reg, 2007, 15:18-26) and Lin et al. (“Lin C”; Cytotherapy. 2012 November 14(10)1-7). This rejection is repeated with regard to claims 1-19 for the same reasons of record as set forth in the Official action mailed 12 February, and is also applied to newly added claim 20. A response to applicant’s traversal follows the reiterated rejection below.
The claimed invention recites a method for inducing pig or human CD34-positive adult stem cell expansion or regeneration using at least an artificially made hairpin-like microRNA or its precursor (pre-miRNA), comprising:  (a) providing a wounded or degenerative disease-damaged tissue cell substrate containing at least a pig or human CD34-positive adult stem cell and at least a somatic cell,  (b) providing at least an artificially-made hairpin-like microRNA or pre-miRNA containing at least a shared seed sequence of SEQ ID NO:3, and  (c) contacting the artificially-made microRNA or the pre-miRNA of (b) with the wounded or degenerative disease-damaged tissue cell substrate containing said at least a pig or human CD34-positive cell of (a), so as to induce the expansion or regeneration of pig or human CD34-positive adult stem cell population ex vivo or in vivo; wherein the pig or human CD34-positive adult stem cells are multiplied into cluster-like cell population at a rate of at least 40 fold, and wherein the concentration of the microRNA or the pre-miRNA used for contacting is ranged from 50 to 500 
The method further recites that as defined in Claim 1, wherein the artificially-made hairpin-like pre-miRNA is produced by eukaryotic promoter-driven RNA transcription in prokaryotic cells, or that as in claim 2, wherein said eukaryotic promoter-driven RNA transcription is induced by contacting a chemical agent containing 3-morpholinopropane-l-sulfonic acid (MOPS) with at least a transformed prokaryotic cell carrying at least an expression vector encoding a sequence of SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9. It is noted that these claims are drawn to the method of producing a miRNA or pre-miRNA containing a shared seed sequence of SEQ ID NO: 3 (i.e. miR-302), and are recited in the past tense. Accordingly, these steps are interpreted as product-by-process limitations one. It is well accepted that product-by-process limitations are not limited to the manipulations of the process (of making; particularly as recited in the past tense), but rather to any structural difference that may be conferred to the structure by the process of making. It is further noted that there is no evidence of record suggesting the recited process steps confer any such structural limitations to miR-302. Accordingly, claims 2 and 3 are not considered to meaningfully limit the method of claim 1, other than requiring the hairpin-like miRNA to be a hairpin-like microRNA precursor.
The method further recites the invention as defined in claim 3, wherein said expression vector is a recombinant plasmid encoding the sequence of SEQ ID NO:5. As best understood, this limitation relates to the primary sequence that encodes miRNA-302. 
The claimed method also recites the invention as defined in Claim 3, wherein said expression vector is pLenti-EFlalpha-RGFP-miR302 containing either a cytomegalovirus (CMV) or mammalian EF1 alpha promoter, or both.  The prokaryotic cells may comprise E. coli 
The method recites the invention as defined in Claim 1, wherein the artificially-made hairpin-like pre-miRNA contains at least a hairpin-like sequence of SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, which correspond to miR-302a, miR-302b, miR-302c, and miR-302d.  Claim 8 recites the method as defined in Claim 1, wherein the artificially-made pre-miRNA is a prokaryote-produced miR-302 precursor (pro-miR-302) and is a hairpin-like microRNA precursor. 
Claim 8 relates to a method of making miR-302 or its primary or pre-miR sequence, and thus does not further limit the invention for the same reasons as discussed with regard to claims 2 and 3, other than requiring the hairpin-like miRNA to be a hairpin-like microRNA precursor.
Claim 10 recites the method as defined in Claim 8, wherein said pro-miR-302 is used as a part of drug ingredients for treating wounded tissues and degenerative disease-damage tissues.  Claim 11 recites the method as defined in Claim 1, wherein the artificially-made hairpin-like pre-miRNA is used as a part of drug ingredients for treating wounded tissues and degenerative disease-damage tissues.  Claim 12 recites the method as defined in Claim 11, wherein the artificially-made hairpin-like pre-miRNA is used to treat wounds and human degenerative diseases.  Claim 13 recites the method as defined in Claim 1, wherein said induced CD34-positive cells are used as a part of treatment components treating wounded tissues and degenerative disease-damage tissues.  Claim 14 recites the method as defined in Claim 13, wherein said induced CD34-positive cells are used to treat wounds and human degenerative in vivo.  Each of the limitations discussed in this paragraph fail to recite any structure or manipulative step. Since claim scope is not limited by claim language that does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, these limitations do not meaningfully limit the claimed invention. See M.P.E.P. § 2111.04.
Claim 17 recites the method as defined in Claim 1, wherein said CD34-positive cells are adult stem cells and include skin, hair, muscle, blood (hematopoietic), mesenchymal, and neural stem cells, or a combination thereof. Claim 18 recites the method as defined in Claim 1, wherein providing the artificially-made microRNA or pre-miRNA further comprising formulating the microRNA or the pre-miRNA with di-/tri-glycylglycerins. 
Claim 19 recites the method as defined in Claim 1, wherein the artificially-made pre-miRNA is produced by eukaryotic promoter-driven RNA transcription in prokaryotic cells and is a hairpin-like microRNA precursor, said eukaryotic promoter-driven RNA transcription is induced by contacting a chemical agent containing 3-morpholinopropane-l-sulfonic acid (MOPS) with at least a transformed prokaryotic cell carrying at least an expression vector encoding a sequence of SEQ.ID.NO:6, SEQ.ID.NO:7, SEQ.ID.NO:8, or SEQ.ID.NO:9, and providing artificially-made the microRNA or the pre-miRNA further comprises formulating the artificially-made microRNA or the pre-miRNA with di-/tri-glycylglycerins. The “process of making” limitations of this claim are treated as product by process limitations as discussed above.

(a)    providing a wounded or degenerative disease-damaged tissue ceil substrate containing at least a pig or human CD34-positive adult stem cell and at least a somatic cell,
(b)    providing at least an artificially-made hairpin-like microRNA or pre-miRNA containing at least a shared seed sequence of SEQ ID NO: 3, and
(c)    contacting the artificially-made hairpin-like microRNA or pre-miRNA of (b) with the wounded or degenerative disease-damaged tissue cell substrate containing said at least a pig or human CD34-positive adult stem cell and said at least a somatic cell of (a), so as to induce the expansion or regeneration of pig or human CD34-positive adult stem cell population ex vivo or in vivo: wherein the pig or human CD34-positive adult stem cell population is increased at least 40 fold; and wherein the concentration of the microrna or the pre-miRNA used for contacting is ranged from 50 to 500 micrograms per milliliter (50-500 µg/mL).
It is reiterated that priority to any application earlier than U.S. Application Number 15/167,226, filed 05/27/2016 has been denied, since the instant claims recite and require inducing CD34-positive adult stem cell expansion or regeneration, and since these concepts are not taught in any application earlier than U.S. Application Number 15/167,226.
Chen teaches that miR-302 functions to stimulate stem cell generation and promotes tissue regeneration in vivo, and demonstrates applicability of a regenerative medicine approach in wound healing. In animal trials using mice, Chen administers 10µg/mL of miR-302 mixed with a pre-prepared ointment base and applied to open skin wounds generated by scalpel dissection. Chen teaches that within 4 days, the miR-302-treated wound was healed better than 
Lin A teaches inducing expression of the pre-miRNA/pro-miRNA miR-302, through pol-2 or pol-2-like RNA promoters, which inherently contain the seed sequence of SEQ ID NO:3. Lin A teaches producing the pre-miRNA by eukaryotic promoter-driven RNA transcription in prokaryotic cells (see abstract), and transcribing said mRNA by contacting 3-morpholinopropane-l-sulfonic acid (MOPS) with the prokaryotic cell carrying an expression vector encoding any of SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, and wherein said pro--mir-302 contains a least a sequence of mir-302a, mir-302b, mir-302c, or mir-302d. See at least originally filed claims 6 and 8 and paragraph [0004] of the corresponding U.S. Pre-Grant Publication Number, for example. Lin A also teaches expressing the mir-302-related construct from the expression vector pLenti-EF1α-RGFP-miR302 (Lin A, claim 7) or from a similar construct comprising either a cytomegalovirus (CMV; Lin A claim 14) or mammalian EF1α promoter (Lin A claim 13), and from E. coli competent cells (Lin A claim 5).
Neither Chen nor Lin A teach mir-302-related formulations with di-/tri-glycylglycerins, but Lin B teaches formulating mir-302 with di-/tri-glycylglycerins for enhanced delivery, including for the treatment of wound healing. See paragraph [0067] for example.
prima facie benefit. One of ordinary skill in the art would immediately understand that adapting a treatment demonstrated to work in mice to treat human wounds would be highly desirable from a moral, ethical and profitability standpoint, and furthermore, since pigs are more commercially valuable than mice, profitable for their treatment as well. One of ordinary skill in the art would also understand that mice constitute a reasonable model for the simulation and investigation of wound treatments in humans, therefore conferring a reasonable expectation of success. 
Furthermore, it would have been obvious to derive and formulate any of the mir-302 transcripts taught by Lin A for use in treating a wounded tissue cell substrate as taught by Chen. Chen teaches that mir-302 applied directly to open wounds provides a therapeutic effect. One of ordinary skill in the art would immediately understand that an open wound inherently comprises CD34 positive stem cells, since such stem cells are hematopoietic and freely available to open wounds, and in fact naturally aggregate at sites of injury, particularly open wounds, as evidenced by the teachings of Wu, who teaches that fibrocytes, which are CD34+ cells, migrate to wound sites and are capable of giving rise to numerous multipotent cell types, and which are thus considered stem cells therefore. See figure 1 and pages S20 bridging to S21 for example. 
Accordingly, the provision of mir-302 to an open wound would naturally provide the seed sequence of SEQ ID NO:3 to a wounded tissue cell substrate containing a CD34-positive adult stem cell and a somatic cell. Since Chen teaches this, and further teaches that providing SEQ ID NO: 3 to an open wound provides a therapeutic effect, and since Lin A teaches methods prima facie obvious with regard to result effective variables. See M.P.E.P. § 2144.05(II). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Response to Traversal 
Applicant traverses the instant rejection by arguing the Office fails to establish that the combination of Chen, Lin A and Lin B discloses or render obvious at least “wherein the pig or human CD34-positive adult stem cells are multiplied into cluster-like cell populations at a rate of at least 40 fold” as recited in currently presented Claim 1. This has been fully considered but is not persuasive, since the proliferation of CD34-positive adult stem cells would naturally occur as a function of practicing the steps of the instant claims, and which are rendered obvious by the cited prior art. 

While applicant argues that Chen does not teach or describe the use of CD34-positive cells, it does not matter to the instant rejection. The examiner’s finding is that it would have been obvious to adapt the teachings of Chen into humans, who do express adult CD34-positive stem cells. It is further emphasized that there is no requirement in the claims to provide mir-302 directly to CD34-positive cells, but rather, CD34-positive cells are merely required to be present in the wounded cell substrate to which mir-302 is administered. Wu teaches that CD34-positive cells (e.g. fibrocytes, mesenchymal stem cells) naturally migrate to skin wounds, so the presence of CD34-positive cells is derived from the teachings of Chen, and is met in practicing the invention in humans and pigs as suggested by the cited combination. Administration of mir-302 to a wound would naturally constitute delivery to CD34-positive cells therefore. Expansion and regeneration of CD34-positive cells would also naturally occur (presuming applicant’s invention 
Applicant continues to argue that Osawa (Science 1996, 273:242-245) “proved” that mouse CD34-positive cells may not possess any self-renewal ability and hence are not suitable to represent the CD34-positive stem cells in all other animals. Chen's teaching in mouse samples cannot represent the CD34~positive stem cells in either pig or human tissues therefore. However, this argument has been presented and rebutted numerous times, and is again found unpersuasive for reasons of record, mostly since it is irrelevant whether mice express CD34+ stem cells, since the examiner’s finding is that it would have been obvious to adapt the teachings of Chen into humans, who unquestionably express adult CD34-positive stem cells.
It is argued that Wu does not teach or describe any CD34-positive adult stem cell. This is demonstrably untrue. A keyword search of Wu reveals the 93 instances of “MSC” (mesenchymal stem cell), and 20 instances of HSC (hematopoietic stem cell), both of which are CD34-positive stem cells (see Lin et al. for example; “Lin C” Cytotherapy. 2012 November ; 14(10)1-7). This argument is unpersuasive therefore, and the rejection is considered proper and maintained accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633